          Case 2:18-cv-00452-JJT Document 25 Filed 11/28/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Fernando Gastelum,                                No. CV-18-00452-PHX-JJT
10                 Plaintiff,                          ORDER
11   v.
12   Tempe Hospitality Ventures LLC,
13                 Defendant.
14
15           The Court previously stayed this matter and all other matters filed by Plaintiff
16   pending the Ninth Circuit’s resolution of Plaintiff’s appeal in Gastelum v. Canyon
17   Hospitality LLC, No. 18-16032 (9th Cir. filed June 5, 2018). (Doc. 22.) The Ninth Circuit
18   dismissed that appeal on September 14, 2018. The Court will therefore lift the stay in this
19   matter, as well as in the remaining separate matters Plaintiff has brought before it, the
20   others to be addressed by separate respective Orders.
21           Because the Court already entered judgment in this matter (Doc. 15) and no
22   motions are pending, the matter remains closed.
23           IT IS THEREFORE ORDERED lifting the stay in this matter. The matter remains
24   closed.
25           Dated this 28th day of November, 2018.
26
27
                                          Honorable John J. Tuchi
28                                        United States District Judge
